FILED
                            NOT FOR PUBLICATION                                JUN 16 2014

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JASON SMITH,                                     No. 10-55170

               Plaintiff - Appellant,            D.C. No. 2:04-cv-04502-DSF-PLA

  v.
                                                 MEMORANDUM*
YARBOROUGH; et al.,

               Defendants - Appellees,

and


BROWN,

               Defendant.

                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                            Submitted October 10, 2012**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       California state prisoner Jason Smith appeals pro se from the district court’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment in his 42 U.S.C. § 1983 action alleging Eighth and Fourteenth

Amendment violations. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004) (summary

judgment); Shwarz v. United States, 234 F.3d 428, 432 (9th Cir. 2000) (dismissal

for failure to state a claim). We may affirm on any basis supported by the record.

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly dismissed Smith’s claim that defendant Rouston

placed Smith on an exercise yard with deliberate indifference to his safety because

Smith failed to allege that he was physically injured. See 42 U.S.C. § 1997e(e)

(barring damages claims for mental or emotional injury without a prior showing of

physical injury).

      The district court properly dismissed Smith’s claim that defendants Walton

and Rouston violated his due process rights in his disciplinary hearing because,

even assuming the existence of a protected liberty interest, procedural safeguards

were met and “some evidence” supported the prison disciplinary decisions. See

Cato v. Rushen, 824 F.2d 703, 704 (9th Cir. 1987) (prison disciplinary board

findings resulting in loss of protected liberty interest must be supported by “some

evidence in the record” (quoting Superintendent v. Hill, 472 U.S. 445, 454

(1985))); Wolff v. McDonnell, 418 U.S. 539, 563-66 (1974) (setting forth due


                                         2
process requirements in prison disciplinary proceedings).

      The district court properly granted summary judgment as to Smith’s

conditions of confinement claim against defendant Moore because Smith failed to

raise a genuine dispute of material fact demonstrating that he suffered extreme

deprivations constituting an Eighth Amendment violation. See Hudson v.

McMillian, 503 U.S. 1, 9 (to rise to the level of a constitutional violation,

conditions of confinement claims require “extreme deprivations”).

      The district court properly granted summary judgment on Smith’s excessive

force claim against defendant Mason because Smith failed to raise a genuine

dispute of material fact as to whether Mason acted maliciously or sadistically to

cause harm when handcuffing him and removing him from his cell. See Hudson,
503 U.S. at 6-7 (core judicial inquiry in determining excessive physical force in

violation of Eighth Amendment is whether force was applied in good-faith effort to

maintain or restore discipline, or maliciously and sadistically to cause harm).

      The district court properly granted summary judgment on Smith’s Eighth

Amendment claim against Griffith, Rice, Ruiz, Rouston, and Yarborough (in part)

regarding denial of outdoor exercise because Smith failed to demonstrate a genuine

dispute of material fact as to whether these defendants personally knew of and

consciously disregarded an excessive risk to Smith’s health or safety. See Farmer


                                           3
v. Brennan, 511 U.S. 825, 834-35 (1994) (Eighth Amendment claim requires

prison official to have a sufficiently culpable state of mind); Taylor v. List, 880
F.2d 1040, 1045 (9th Cir.1989) (“Liability under section 1983 arises only upon a

showing of personal participation by the defendant.”).

      Smith’s remaining contentions, including allegations of bias by the district

court, an allegedly improper response to a jury question, and improper denial of his

motion for an extension, are unpersuasive.

      We consider neither matters raised for the first time on appeal nor matters

not specifically and distinctly raised and argued in the opening brief. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Smith’s pending request for judicial notice is denied as unnecessary.

      AFFIRMED.




                                           4